Citation Nr: 1013695	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO.  05-32 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to separate ratings for any neurological 
disorder(s) associated with the Veteran's service-connected 
lumbar spine disability (other than peripheral neuropathy of 
the right lower extremity).

2.  Entitlement to service connection for peripheral 
neuropathy of the right lower extremity, to include as 
secondary to service-connected lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The Veteran had active service from May 1991 to May 1996 and 
from November 1996 to August 1998.

This matter initially came before the Board of Veterans' 
Appeals (BVA or Board) from an August 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas.  The Board remanded the 
appeal in August 2004, November 2007, and in May 2009.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In its May 2009 Remand, the Board directed that the report of 
magnetic resonance imaging (MRI) examination referenced in a 
February 2009 electromyography (EMG) examination report be 
associated with the record.  The Board also directed that an 
updated opinion be obtained as to whether the Veteran had any 
neurologic disorder of the lower extremities associated with 
his lumbar spine disability, and an updated opinion as to 
whether peripheral neuropathy of the right lower extremity 
was secondary to service-connected lumbar spine disability.  

The report of a February 2009 VA MRI examination of the 
lumbar spine has been associated with the claim file.  The 
reviewer who provided an October 2009 opinion stated that a 
report of the February 2009 MRI was available on the computer 
at the reports tab.  The reviewer further stated, "I would 
seek to open up the CPRs file on the patient and go to the 
reports tab and look up the report.  I do not have a disc or 
the actual films with me."  

The Board is unable to determine what the reviewer intended 
from these comments.  It is not clear whether the reviewer 
actually reviewed the report available on the Veteran's 
computerized records, or whether the reviewer intended to 
suggest that the computerized version of the actual 
examination, as compared to the report of that examination, 
should be reviewed.  The written report must clearly discuss 
review of the February 2009 MRI examination report, and 
review of each aspect of that report that the examiner 
determines is relevant, to include review of the "disc" 
associated with that report, if needed.  

Moreover, the Board notes that computed tomography (CT) 
examination conducted in December 2006 disclosed "broad 
based bulging disc material with some mass effect upon the 
exiting roots."  In contrast, the February 2009 report 
states that there is a "small shallow central disc 
protrusion" at L5-S1 which results in "no canal stenosis or 
neural foramina layering."  The reviewer who discussed the 
February 2009 MRI examination did not discuss or reconcile 
the prior report, which appears to disclose different 
findings from the February 2009 findings.  

The report from the reviewer must be clarified before the 
Board may complete appellate review.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's current VA 
clinical records since October 2009.

2.  Ask the Veteran to identify any non-
VA providers who have treated him for 
neurologic complaints, including loss of 
sensation, loss of motor function, 
radiculopathy, bowel or bladder 
impairment since February 2009.  Ask the 
Veteran to identify any provider who has 
conducted EMG examination since February 
2009.  Obtain any records which are 
identified.  

3.  Schedule the Veteran for VA neurology 
and/or neurosurgery examination(s) as 
necessary to determine whether the 
Veteran has any neurological disorder(s) 
of either lower extremity associated with 
the Veteran's service-connected lumbar 
spine disability, or whether peripheral 
neuropathy of the right lower extremity 
is associated with the Veteran's service-
connected lumbar spine disability.  The 
examiner should be advised that the 
Veteran has been granted service 
connection for spondylolisthesis with 
degenerative disc disease.  The claims 
folder and a copy of this remand must be 
provided to the examiner to review in 
conjunction with the examination.  

The examiner should identify current 
neurologic symptoms and each current 
neurologic disorder of either lower 
extremity.  For each diagnosis of a 
neurologic disorder which is currently 
present in either lower extremity, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(50 percent probability or more) that a 
current neurologic disorder of a lower 
extremity is the result of, residual of, 
or secondary to the Veteran's service-
connected lumbar spine disability.  If 
the examiner concludes that a neurologic 
disorder or symptom is present which is 
NOT related to the lumbar spine 
disability, the examiner should explain 
the etiology of that disorder or 
symptom(s). 

The examiner should discuss the February 
2009 EMG and MRI of the lumbosacral 
spine, and reconcile the 2009 examination 
reports with other reports of record 
related to examination of the lumbosacral 
spine.  

The examiner should provide a rationale for 
the opinions expressed.  If the examiner 
determines that he or she cannot reconcile the 
2009 findings with prior examinations, cannot 
determine what neurologic symptoms or 
disorders are present in each lower extremity, 
or cannot determine the etiology of a current 
disorder or symptoms, or cannot determine the 
likelihood that a disorder or symptoms result 
from service-connected lumbar spine 
disability, the examiner should address these 
additional questions:

Would an examiner with a different type of 
expertise be able to render an opinion 
addressing the question(s) without resort to 
speculation?  If so, what medical expertise 
would be required of a reviewer who could 
assist VA to obtain the requested opinion?

If additional information is needed to 
obtain the requested opinion without resort 
to speculation, is there clinical evidence 
or other information which is possibly 
available, or which could be obtained, which 
might assist an examiner to render the 
requested opinion without resort to 
speculation?  

4.  After ensuring that the requested 
actions are completed, the RO or AMC 
should re-adjudicate the claims on 
appeal.  If any benefit sought is not 
fully granted, the RO or AMC must furnish 
a SSOC, before the claims file is 
returned to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


